Citation Nr: 0319146	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental disability 
for compensation purposes.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right little finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  In an 
April 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas denied 
entitlement to an increased rating for residuals of a right 
little finger fracture.  In response, the veteran in May 1997 
requested a local hearing at the RO in order to "address 
service connection for [his] right hand condition..."  At the 
veteran's requested September 1997 hearing before a hearing 
officer at the RO, his representative indicated that the 
veteran's disagreement with the denial of an increased rating 
was "pending".  In a September 1997 rating decision, the RO 
again denied entitlement to an increased rating for the right 
little finger disability.  In a March 1998 rating decision 
the RO denied service connection for dental disability for 
compensation purposes.  

Thereafter, the veteran, through his representative, in 
August 1998 submitted a notice of disagreement with respect 
to the above September 1997 and March 1998 rating decisions; 
disagreement was not expressed with respect to the April 1997 
rating decision.  In a March 1999 rating decision the RO 
again denied entitlement to an increased rating for right 
little finger disability and service connection for dental 
disability; the RO issued a statement of the case the next 
day addressing both issues.  In April 1999 the veteran's 
representative submitted a statement indicating that the 
veteran had instructed him to file a notice of disagreement 
with respect to the last rating decision concerning all 
issues addressed.  In April 2000, an unidentified person at 
the RO placed a handwritten notation on the above April 1999 
statement indicating that the representative had been 
contacted and had requested that VA disregard his April 1999 
statement, presumably in light of the March 1999 statement of 
the case.  Thereafter no further pertinent communication was 
received from the veteran or his representative until October 
2000, at which time the veteran filed a VA Form 9.  In an 
October 2000 correspondence, the RO informed the veteran that 
his October 2000 VA Form 9 did not constitute a timely 
substantive appeal with respect to the September 1997 and 
March 1998 rating decisions.  Later in October 2000 the 
veteran expressed disagreement with the RO's determination as 
to the timeliness of his appeal.

Although the RO determined that the veteran did not timely 
appeal the September 1997 or March 1998 rating decisions, the 
Board finds that the April 1999 statement by the veteran's 
representative suffices as the veteran's substantive appeal 
of those rating decisions, particularly as the March 1999 
rating decision referenced by the April 1999 statement 
addressed the precise two issues involved in the September 
1997 and March 1998 rating decisions.  The Board additionally 
finds that the April 2000 notation by unidentified RO 
personnel does not suffice to withdraw the veteran's 
substantive appeal, particularly as there is no statement 
from the representative himself corroborating VA's account of 
the purported phone conversation.  See 38 C.F.R. § 20.204(c) 
(2002).  In short, the Board finds that the instant appeal 
arises from September 1997 and March 1998 rating decisions.

Inasmuch as the Board has determined that the veteran did in 
fact timely appeal the September 1997 and March 1998 rating 
decisions, his notice of disagreement with respect to the 
RO's October 2000 determination to the contrary is moot.

The Board notes that the veteran had previously requested a 
hearing before a traveling member of the Board.  In a VA Form 
9 dated in September 2001, he instead requested a hearing 
before a member of the Board in Washington, DC.  The veteran 
was scheduled for the latter type of hearing to be held in 
August 2002, but in July 2002 he contacted the Board 
explaining that he was advanced in age, that he was not 
feeling "up to a long drive at this time", and that he 
hoped the Board could handle his case without holding a 
hearing.  In light of the above, the Board concludes that the 
veteran has withdrawn his request for a hearing before a 
member of the Board.

The Board also notes that following certification of the case 
to the Board, additional medical evidence pertaining to the 
claim for service connection for dental disability was 
submitted by the veteran's representative.  The 
representative in each instance specifically waived any right 
to have the additional evidence considered in the first 
instance by the RO.

The Board lastly notes that a March 1994 rating decision 
denied a claim for entitlement to VA outpatient dental 
treatment.  Although the claim developed for review by the 
Board is limited to entitlement to service connection for 
dental disability for compensation purposes, since the 
veteran is also alleging that he is entitled to receive VA 
outpatient dental treatment, the Board hereby refers to the 
agency of original jurisdiction the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to VA outpatient dental treatment.  The RO should 
ensure that this issue is addressed by the appropriate rating 
activity.


FINDING OF FACT

The veteran's dental disability did not originate in service.


CONCLUSION OF LAW

The veteran does not have dental disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.381 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the March 1998 rating decision which denied entitlement to 
service connection for dental disability.  In response to his 
notice of disagreement with the above rating decision, the 
veteran was provided with a statement of the case in March 
1999 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The Board notes that the RO in 
April 2001 advised the veteran of the evidence necessary to 
substantiate his claim, and specifically informed him of what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that effective June 8, 1999, VA's criteria 
for determining whether dental conditions are service 
connected were revised.  64 Fed. Reg. 30392 (1999).  The 
record reflects that the veteran was advised of the substance 
of the former criteria in the March 1998 rating decision, and 
that he was provided with the text of the amended criteria in 
a "statement of the case" issued in August 2001.  The Board 
notes that under both sets of criteria, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are to be considered for 
service connection only for the purpose of establishing 
eligibility for outpatient dental treatment; that issue is 
not before the Board at this time.  In addition, the revised 
criteria provide that, as to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wound or other service 
trauma; the veteran in this case denies experiencing dental 
trauma of any type in service.  In the Board's opinion, the 
veteran has been adequately advised of the former and current 
criteria for adjudicating claims for service connection for 
dental disabilities.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and the supplemental statements of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Moreover, and as noted above, the 
April 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that all pertinent medical records identified by the 
veteran have been obtained.  In this regard the record 
reflects that the veteran reported receiving non-VA dental 
treatment in the past by a Dr. Larry Lawrence and by a Dr. 
Hutchins; he completed an authorization form only for Dr. 
Hutchins, and explained that Dr. Lawrence was retired and 
maintained no pertinent records.  The veteran was advised in 
August 2001 that his claim would be expedited if he could 
obtain records from Dr. Hutchins himself.  The record 
reflects that the RO thereafter attempted to obtain records 
for the veteran from Dr. Hutchins, but to no avail.  The RO 
notified the veteran in an April 2002 supplemental statement 
of the case that Dr. Hutchins had not responded to VA's 
request for medical records.  The Board accordingly concludes 
that VA's duty to assist the veteran in obtaining medical 
records in connection with his claim have been met.

The Board notes that the veteran has not been afforded a VA 
examination which addresses the etiology of any current 
dental disability.  As will be discussed in further detail 
below, a dental disability is not shown in the veteran's 
service medical records, and there is no post-service 
evidence of any dental disability until more than forty-five 
years after service.  In the absence of medical evidence 
demonstrating a dental disability in service or for decades 
thereafter, referral of this case for a VA examination would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which links the veteran's current 
dental disability to his period of service would necessarily 
be based solely on any uncorroborated assertions by the 
veteran regarding his medical history.  The United States 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In short, there is no suggestion, except by unsubstantiated 
allegation, that the veteran's dental disability may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2002).  See Wells v. 
Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 Vet. 
App. 375 (2002).  The Board accordingly concludes that VA 
examination of the veteran is not necessary.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

Factual background

Service medical records show that when the veteran was 
examined at his entry into service, no dental abnormalities 
were identified.  On dental examination in April 1945 the 
presence of slight calculus was noted, as well as slight 
attrition on the lower anterior incisional edge of left upper 
tooth number 6.  On routine dental examination in May 1945, 
as well as at his examination for discharge, no dental 
abnormalities were recorded.

On file are VA treatment records for November 1956 to October 
2002 which show that the veteran presented in September 1993 
with complaints of jaw pain and of a "busted tooth"; he 
reported that his tooth broke off several days prior to his 
seeking treatment.  A January 1994 treatment note indicates 
that the veteran was complaining of sore gums; he was 
diagnosed with possible dental abscess of the left upper jaw.  
In March 1994 he complained that a tooth had broken off below 
the gum line.  In June 1995 he reported receiving treatment 
in service for a dental condition, and reported a long 
history of tooth aches and hyperesthesia over the left 
inferior mid maxilla.  He reported in January 1996 that he 
received fillings in service that were now falling out; 
physical examination disclosed the presence of multiple 
carious teeth with some erosion into the gums.  A February 
1996 note discloses treatment for a carious tooth, and 
subsequent treatment notes document treatment for a variety 
of dental conditions including carious and broken teeth and 
periodontitis. 

On file is the report of a March 1957 VA examination, at 
which time examination of the veteran's mouth was negative 
for any abnormal dental findings.

In an application for VA outpatient dental treatment 
submitted in March 1994, the veteran (or someone on his 
behalf) indicated that he had dental problems caused by 
injury in service, but that no teeth were extracted during 
service.  Entitlement to VA outpatient dental treatment was 
thereafter denied in a March 1994 rating decision.  The 
rating decision noted the absence of any indication of 
combat, dental trauma or prisoner of war status in the 
veteran.

In several statements on file, as well as at hearings before 
hearing officers at the RO in September 1997 and April 2001, 
the veteran asserted that his current dental disability 
originated in service while he was stationed in Burma, India 
and China.  He denied any history of trauma to his mouth in 
service, but testified instead that the current deterioration 
of his teeth was secondary to the living conditions he 
experienced in the above countries.  He also testified that 
his current condition was caused by incompetent treatment by 
a local dentist in service, who bored a hole into each of his 
teeth; he indicated that his fillings fell out soon after his 
discharge from service.

A July 2002 bill from G.W.W., D.D.S., indicates that the 
veteran received a filling that month.


Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002). 

With specific reference to claims of service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2002).  38 C.F.R. § 
3.381(a) (2002).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other inservice trauma, or whether the veteran was interned 
as a prisoner of war. 38 C.F.R. § 3.381(b) (2002).  Calculus 
will not be service connected, even for treatment purposes.  
38 C.F.R. § 3.382(e)(1) (2002).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2002).

The Board notes that, prior to June 8, 1999, pertinent VA 
regulations provide that, as to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wound or other service 
trauma.  38 C.F.R. § 3.381(e) (1998).  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease and Vincent's stomatitis are 
not disabling conditions, and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  Salivary deposits is a type of 
routine dental condition which has no relationship to 
service.  38 C.F.R. § 3.382(c) (1998).

Effective June 8, 1999, VA's criteria for determining whether 
dental conditions are service connected for treatment 
purposes were revised.  64 Fed. Reg. 30392 (1999).  With 
respect to claims involving dental trauma, the new criteria 
provide that, when applicable, the rating activity will 
determine whether a claimed dental condition is due to combat 
or other in-service  trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2002).  

Although the March 1994 application for VA outpatient dental 
treatment referred to an injury which purportedly resulted in 
a dental condition, the veteran has at all other times, 
including in testimony given under oath, denied receiving 
trauma of any sort to his mouth or dental structures.  While 
service dental records document the presence on one occasion 
of calculus as well as slight attrition on the lower anterior 
incisional edge of one tooth, they are negative for any 
evidence of trauma to the veteran's teeth or for any other 
dental abnormalities, and the veteran's examination for 
discharge in any event is entirely negative for any 
identified dental abnormalities, including attrition of any 
tooth.  The Board notes that while the veteran contends that 
he received fillings to all of his teeth in service, the 
service dental records do not support his assertion.  Even 
assuming that he did receive fillings in service, such 
procedures would in any event not constitute dental trauma.  
See VAOPGCPREC 5-97.  

In addition, there is no post-service medical evidence of any 
dental disability for decades after service and no medical 
evidence on file linking any current dental disability to his 
period of service.  The Board notes in passing that while the 
veteran does experience dental problems such as broken teeth, 
his dental condition actually primarily involves carious 
teeth, dental abscesses and periodontal disease, none of 
which is considered disabilities for VA compensation 
purposes.

In any event, the only evidence in favor of the veteran's 
claim consists of the statements of the veteran himself.  
However, since there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions, as a layperson his statements as to medical 
diagnosis or causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2002).  Accordingly, in the absence 
of competent evidence linking any current dental disability 
to the veteran's service, including to any trauma incurred 
therein, his claim must be denied.

The Board acknowledges the veteran's contention that he is 
interested primarily in receiving treatment, and not 
compensation, for his dental disability, including treatment 
of his carious teeth, dental abscesses and periodontitis.  As 
noted previously, carious teeth, dental abscesses, and 
periodontal disease can be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  However, the question of whether service connection 
is warranted for a dental disability for the purpose of 
determining eligibility for VA outpatient dental treatment is 
not before the Board.  Rather, the question at issue is 
entitlement to compensation benefits based on claimed dental 
disability.  As discussed above, the evidence on file does 
not show that the veteran experienced dental trauma in 
service, and there is no competent evidence otherwise linking 
any current dental disability to the veteran's period of 
service.  Taking the evidence as a whole, therefore, the 
Board finds that the evidence is not in relative equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable such as to warrant a 
grant of service connection.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  
Rather, the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for dental disability for 
compensation purposes is denied.


REMAND

In a March 1999 rating decision, the RO denied entitlement to 
an increased rating for skin disability.  The Board notes in 
passing that while the RO at that time believed that the 
referenced disability was assigned a 10 percent evaluation, 
the skin disability was in fact rated as 30 percent disabling 
and had been since an October 1972 rating decision.  See 
38 U.S.C.A. § 110 (West 2002).  In an April 1999 statement, 
the veteran's representative indicated that the veteran was 
in disagreement with respect to the March 1999 rating 
decision concerning all issues addressed.  (Although a 
handwritten April 2000 annotation by unidentified RO 
personnel indicates that the representative thereafter 
instructed VA to disregard the April 1999 statement, as 
suggested in the Introduction, the Board is not inclined to 
accept the notation as accurately expressing the desires of 
the veteran or his representative.)  Despite the April 1999 
notice of disagreement with the March 1999 denial by the RO 
of an increased rating for skin disability, the record 
reflects that the veteran has not been provided a statement 
of the case concerning that issue.  Therefore, although the 
Board does not have jurisdiction to address the claim, it 
must be remanded for further development by the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.200, 
20.201 (2002). 

With respect to the issue of entitlement to an increased 
disability rating for residuals of a right little finger 
fracture, the veteran contends that the evaluation currently 
assigned that condition does not accurately reflect the 
severity of the disability.

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the hands.  
67 Fed. Reg. 48,784-87 (July 26, 2002).  The RO has not had 
the opportunity to evaluate the veteran's claim under the 
revised criteria.  More importantly, the record reflects that 
the veteran was last examined for his disability in March 
1997.  At that time physical examination documented abnormal 
findings with respect to the right little finger as well as 
with respect to the adjacent two fingers.  X-ray studies of 
the right hand showed the presence of degenerative changes 
affecting the third metacarpophalangeal joint.  The Board 
notes in passing that service connection for residuals of 
fractures of the other digits of the right hand was denied in 
a September 1970 rating decision.  

In light of the change in rating criteria applicable to the 
veteran's claim, and since the veteran was last examined for 
his right little finger disability in March 1997, and as the 
record in any event reflects that the veteran alleged in June 
2001 that his service-connected disability had worsened in 
severity, the Board is of the opinion that further 
evidentiary development is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to an increased 
rating for skin disability.  The 
veteran and his representative 
should be clearly advised of the 
need to file a timely substantive 
appeal with respect to the March 
1999 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.  
If, and only if, a timely appeal is 
submitted, this issue should be 
certified on appeal to the Board. 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for an 
increased rating for residuals of a 
right little finger fracture.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of the outstanding records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected residuals of a 
right little finger fracture.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  To 
the extent possible, the examiner 
should distinguish the 
manifestations of the residuals of 
the right little finger fracture 
from those of any other right hand 
disorder(s) found to be present.  
The examiner should also indicate 
how near, in centimeters, the tip of 
the right little finger can 
approximate the proximal transverse 
crease of palm, and also should 
provide an opinion as to whether 
there is any resulting limitation of 
motion of other digits or 
interference with overall function 
of the hand associated with the 
right little finger condition.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issue of 
entitlement to an increased rating 
for residuals of a right little 
finger fracture.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4, including both old and new 
criteria for rating ankylosis and 
limitation of motion of the hands, 
and application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should reflect 
consideration of both old and new criteria for evaluating 
ankylosis and limitation of motion of the hands.  See 67 Fed. 
Reg. 48,784-87 (July 26, 2002).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


